UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA
                                                            No. 11-cr-676-6 (RJS)
          -v-                                                     ORDER

 IVAN CANALES,

                              Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT the parties shall appear before the Court on Tuesday, July 20,

2021 at 10:00 a.m. in Courtroom 18B at the Daniel Patrick Moynihan Courthouse, 500 Pearl Street, New

York, New York 10007. Members of the public may monitor the proceeding in-person in Courtroom 18B

or via the Court's free audio line by dialing 1-888-363-4749 and using access code 3290725#.

SO ORDERED.

Dated:                July 15, 2021
                      New York, New York           _________________________________
                                                   RICHARD J. SULLIVAN
                                                   UNITED STATES CIRCUIT JUDGE
                                                   Sitting by Designation
